Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 1/10/2022 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 19-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For purposes of examination it will be assumed that claims 19-20 are dependent upon claim 18. The Examiner suggests amending as such.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Dai et al., U.S. Patent App. Pub. No. 2016/0108534 A1 [hereinafter Dai].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.


seating an enclosure on a workpiece (plating brush on substrate; id.); 
flowing a dry inerting gas through an interior of the enclosure (compartment flushed with an inert gas; Dai [0056], fig. 2); and 
applying a potential difference between the workpiece and an anode submerged within electrolyte contained within the interior of the enclosure (voltage applied between workpiece and anode submerged in electrolyte; Dai abstract, [0061]-[0068], fig. 2).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Dai as applied to claim 18 above, and further in view of Su, CN 201339068 Y. A machine translation was used for Su.
Claim 19. Dai is silent on the method as recited in claim 16, further comprising recirculating electrolyte through the interior of the enclosure.
However, Su teaches a method comprising recirculating plating solution from a liquid storage container through a plating device which uses negative pressure to have excess plating solution flow back to the liquid storage container in order to not waste plating solution and avoid having to set up a plating solution recovery tank below the plating operation area. Su p. 4, fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior .

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Dai as applied to claim 18 above, and further in view of either Schickner, U.S. Patent No. 2,728,718 or Sakaida et al., U.S. Patent App. Pub. No. 2014/0346050 A1 [hereinafter Sakaida].
Claim 20. Dai is silent on the method as recited in claim 16 further comprising agitating the electrolyte using the flow of dry nitrogen-enriched air.
However, Sakaida teaches a method comprising bubbling an inert gas 9 to stir the electrolyte and to remove water and oxygen. Sakaida [0069], fig. 1.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Sakaida’s method comprising bubbling an inert gas in order to stir the electrolyte and remove water and oxygen.
Alternatively, Schickner teaches a method comprising bubbling an inert gas to agitate the electrolyte. Schickner col. 2 ll. 43-53.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Schickner’s method comprising bubbling an inert gas to agitate the electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794